780 N.W.2d 844 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Jess WADE, Defendant-Appellee.
Docket No. 139327. COA No. 281566.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's December 2, 2009 order is considered, and it is GRANTED. We VACATE our order dated December 2, 2009. On reconsideration, the application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for bond pending appeal is DENIED as moot because this order ends the appeal.